As the result of an incident in which petitioner allegedly threw feces at the cell of another inmate, petitioner was found guilty of committing an unhygienic act. He challenges this determination arguing, inter alia, that it is not supported by substantial evidence. We find this contention to be without merit. The misbehavior report, coupled with the testimony of the correction officer who prepared it and who conducted his own independent investigation of the incident, provide substantial evidence supporting the determination. Petitioner was not entitled to access to information provided by the confidential source in this case and such information did not, in any event, provide a basis for the administrative determination. We have considered petitioner’s other claims and find that they are either unpreserved for review or lacking in merit.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.